Title: From George Washington to Colonel Theodorick Bland, 3 July 1778
From: Washington, George
To: Bland, Theodorick


          
            Dear Sir
            Head Quarters Brunswic [N.J.] 3d July 1778
          
          I have been favd with your two letters of the 5th ulto. As it was not possible for
            Capt. Medici to procure Horses at the prices to which he had been at first limited, I
            think you did right in advising him to purchase upon the best terms he could, without
            limitation: but I do not think that you should advance him any money. He will, with more
            propri⟨ety draw it⟩ from the State to which he belongs. ⟨There are⟩ some Horse
            Accoutrements arrived fro⟨m Fra⟩nce at Portsmouth New England, but how many, or what
            kind, I do not know. I would therefore have you still procure all you can in Virginia. I
            have ordered the above accoutrements to m⟨eet⟩ me at the North River, and therefore I desire  that you may send
            forward the Men and Horses as fast as the first are cloathed and the last fit for
            service, and I will accoutre them th⟨ere.⟩
          ⟨Lieut.⟩ Lewis is certainly intitled to a Captaincy ⟨from the da⟩te of Major Lee’s
            promotion, but what reason Capt. Jones has to complain, I cannot conceive, unless it be,
            that Congress, on account of the extraordinary merit of Capt. Lee and the officers who
            served under him last Campaign, have promoted them in a separate Corps. Had Capt. Lee been promoted in the Regiment, Capt. Jones would
            then have had reason to think himself injured.
          It was the pleasure of Congress that Capt. Lee’s former troop should make part of his
            presen⟨t⟩ Corps, and therefore I can say nothing about it, further than that in the
            inlistment of Men for your Regiment, you must make provision for that deficiency.
          I should have been exce⟨edingly happy⟩ had the settlement of the Rank of th⟨e officers
            of Ho⟩rse been agreeable to all parties. You m⟨ust be⟩ sensible that it is not in my
            power to do more than I have done, or to alter the determination of the Board of
            Officers to whom it was left.
          You are mistaken as to ⟨ the ⟩ Colonels of the other Regiments of Cavalry having filled
            up the vacancies in their Regiments: They have only taken an account of such Gentlemen
            as are willing and qualified to serve, and I sh⟨all be g⟩lad that you would do the
            same.
          I have just recd yours ⟨of the 1⟩4th ulto with the Returns inclosed and am Dear Sir
            Your most obt Servt
          
            Go: Washington
          
        